IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 37208

STATE OF IDAHO,                                  )     2010 Unpublished Opinion No. 641
                                                 )
       Plaintiff-Respondent,                     )     Filed: September 10, 2010
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
WILLIAM FISHEL,                                  )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. Randy J. Stoker, District Judge.

       Order relinquishing jurisdiction and requiring execution of unified four-year
       sentence with two-year determinate term for possession of methamphetamine,
       affirmed.

       Molly J. Huskey, State Appellate Public Defender; Heather M. Carlson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                       Before LANSING, Chief Judge, GRATTON, Judge
                                  and MELANSON, Judge



PER CURIAM
       William Fishel was convicted of possession of methamphetamine, Idaho Code § 37-
2732(c)(1).   The district court imposed a unified sentence of four years with two years
determinate and retained jurisdiction. At the conclusion of the retained jurisdiction program, the
court relinquished jurisdiction and ordered execution of Fishel’s sentence.        Fishel appeals,
contending that the court abused its discretion in failing to sua sponte reduce his sentence upon
relinquishing jurisdiction.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of a sentence are well established and

                                                1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). Applying these
standards, and having reviewed the record in this case, we cannot say that the district court
abused its discretion in ordering execution of Fishel’s original sentence, without modification.
Therefore, the order relinquishing jurisdiction and directing execution of Fishel’s previously
suspended sentence is affirmed.




                                               2